Matter of Dale J.D. v Randi N.H. (2020 NY Slip Op 05848)





Matter of Dale J.D. v Randi N.H.


2020 NY Slip Op 05848


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Acosta, P.J., Mazzarelli, Moulton, González, JJ. 


Docket No. O-13776/18/18A Appeal No. 12120 Case No. 2020-00003 

[*1]In re Dale J.D., Petitioner-Appellant,
vRandi N.H., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.

Appeal from order, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about December 13, 2019, which dismissed petitioner's family offense and violation petitions, unanimously dismissed, without costs.
Application by petitioner's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues that could be raised on this appeal. We agree with counsel that petitioner is not an aggrieved party and lacks standing to appeal the dismissal with prejudice of his family offense and violation petitions. Petitioner was granted the relief he sought, namely, the
discontinuance of the proceedings (see CPLR 5511; Matter of Sherman J. v Betty J., 156 AD3d 557 [1st Dept 2017]; Holley v Hinson-Holley, 101 AD3d 1084 [2d Dept 2012]).	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020